Exhibit 10(a)

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE is entered into at Cleveland, Ohio this
18th day of July 2003, by and among OGLEBAY NORTON MANAGEMENT COMPANY (the
“Management Company”), an Ohio corporation, OGLEBAY NORTON COMPANY (“ONCO”), an
Ohio corporation, and Ronald J. Compiseno (“Employee”).

 

RECITALS:

 

A. Management Company is a wholly owned subsidiary of ONCO formed for the sole
purpose of acting as the employer of management personnel for ONCO.
Collectively, ONCO and Management Company are hereafter referred to as the
“Company.”

 

B. The Company is engaged in pertinent part in the mining, process, sales,
marketing and transportation of industrial minerals within the United States
(the “Business”).

 

C. Employee has been employed in a key management position by the Company in the
Business since 1998.

 

D. The Company desires to make special severance provisions for the benefit of
Employee.

 

NOW, THEREFORE, in consideration of mutual promises and agreements contained
herein and intending to be legally bound hereby, the parties agree as follows:

 

1. Employment. The Company hereby terminates Employees services as an Employee
as of May 1, 2003 (the “Separation Date”) upon the terms and conditions set
forth herein. Employee shall resign as an officer of ONCO and each affiliate
thereof for which he currently serves as an officer effective on the Separation
Date.



--------------------------------------------------------------------------------

2. Compensation.

 

2.1 Separation Payment. The Company shall pay to Employee Separation Pay of
$104,410.37, payable in 14 consecutive, equal, biweekly installments of $7042.74
each and one installment of $5,812.01, commencing on the first pay period for
salaried Company employees commencing after Employee executes this Agreement and
continuing until the last pay period including December 31, 2003.

 

2.2 Salary Continuation; Special Signing Pay; and Vacation Pay. Employee
acknowledges that he has continued to receive his regular bi-weekly pay for the
period commencing May 1, 2003 and ending June 6, 2003. In addition, Employee has
received in a single lump-sum payment, all earned, but unused vacation pay due
to Employee in 2003. Upon signing this Agreement, Employee shall be paid a
one-time payment in an amount equal to  1/12 of Employee’s annual salary or
$13,333.34 (“Signing Pay”).

 

2.3 Certain Basic Fringe Benefits. The Company shall provide to Employee the
following extra benefits:

 

a. continuation of the Company provided variable life insurance policy, also
known as Executive Life Insurance Program, paid for by the Company through the
policy year ending in 2003 in the same manner as that payment is currently made
to Employee;

 

b. health and welfare benefits, that are provided to its key employees and on
the same terms and conditions, as may be applicable to such employees through
June 30, 2005. Company and Employee agree that: (i) Employee shall pay to
Company the amount paid by Employees for such benefits no

 

2



--------------------------------------------------------------------------------

later than the 10th day of the month preceding the month for which such benefits
shall be provided and that failure to do so shall cause Company to discontinue
providing said benefits, with no obligation to re-instate the same, unless
required by law; and (ii) COBRA coverage commences on May 1, 2003 and shall not
be extended by anything contained herein;

 

c. Employee shall be entitled to receive all retirement benefits to which he is
entitled pursuant to his current employment on the terms and pursuant to the
provisions of such benefit plans and elections Employee has made or will make
upon separation, including without limitation, benefits under the Oglebay Norton
Company Salaried Pension Plan and related SERP, and the Oglebay Norton Company
Incentive Savings Plan and related SERP. For the purpose of calculating
Employee’s benefit service under the Oglebay Norton Salaried Pension Plan,
Employee’s service shall be deemed to be exactly five (5) years.

 

2.4 Incentive Compensation. Employee shall continue to be entitled to
participate in the Company’s Annual Incentive Plan for the year 2003; however,
shall not be entitled to participate in such plan or receive an incentive bonus
from the Company for any time thereafter. Pursuant to such Annual Incentive
Plan, Employee may receive a bonus for 2003, if, and only if, the performance
objectives and other criteria set forth in the program are met by the Company.
Employee shall also be entitled to continue to be a participant in the Oglebay
Norton Company Long-Term Incentive Plan (the “LTIP”) for the years 2002 and 2003
to the extent he would have been entitled to a cash payment under the LTIP had
he not entered into this Agreement and instead

 

3



--------------------------------------------------------------------------------

had remained employed in his capacity as an officer of the Company until
December 31, 2003. Stock options issued to Employee, which are not vested as of
the date hereof shall be vested effective on the Separation Date and shall be
fully exercisable until December 31, 2005.

 

2.5 Attorney’s Fees. Company will pay directly to Kohrman, Jackson & Krantz,
PLL, up to $2500 for legal fees incurred by Employee with respect to all matters
relating to the negotiation and review of this Agreement and the representation
of the Employee in this matter. The fee bill should be submitted attention R.F.
Walk, Vice President, General Counsel and Secretary, Oglebay Norton Company,
1001 Lakeside Avenue, fifteenth floor, Cleveland, Ohio 44114 with detailed
billing support by attorney, date and time.

 

2.6 Letter of Reference; Mutual Non-Disparagement. Employee shall submit for
review, and Company shall consider, a letter of reference and Company comment
with respect to Employee’s employment at Company with the intent to reach a
mutually agreeable letter of reference and comment. Company and Employee hereby
agree that each will refrain from making any disparaging remarks or statements,
oral or in writing with respect to the other party.

 

3. Outplacement. Company will provide Employee with outplacement services at
Dise and Company as Employee shall request; provided, however, the total cost to
Company for such services shall not exceed $25,000.

 

4. Change of Control Agreement. The change of control Employment Agreement
entered into between the Company and Employee on or about May 25, 2000, (the
“Change of Control Agreement”) shall be, and hereby is, terminated effective
immediately. In the Event of a Change of Control, as that term is defined in the
Change of Control Agreement, then all cash compensation due and payable pursuant
to Section 2 hereunder, which has not been paid to

 

4



--------------------------------------------------------------------------------

Employee, shall become immediately due and payable and all obligations for the
payment of benefits described herein shall continue to be obligations of the
Company or its successor in interest.

 

5. Trade Secrets Covenant.

 

5.1 Employee acknowledges that during the course of his employment by the
Company he has been and he may be in contact with customers, employees, and
others having dealings with the Company and will have access to trade secrets
and other confidential information with regard to the business, operations,
accounts, books and records, sales, customers, pricing, benefit plans, hiring
practices, union matters and other activities of the Company (“Trade Secrets”).
Employee recognizes and agrees that the disclosure of such Trade Secrets to
parties other than the Company or the improper use thereof will cause serious
and irreparable injury to the Company. Accordingly, Employee shall, at all
times, keep secret and inviolate all Trade Secrets, which he now knows or may
hereafter come to know. In addition, Employee shall at no time copy, remove from
the premises of the Company or retain, without the prior consent of the Company,
any Trade Secrets, including, but not limited to, unpublished records,
agreements, books of account, corporate documents, work papers, correspondence,
customer or employee lists, contracts, memoranda, computer software or
documentation in connection therewith, plans, drawings or copies or extracts
from any of the foregoing, except as may be required in carrying out his duties
hereunder. Upon the termination of Employee’ employment, Employee shall promptly
return to the Company all documents pertaining to Trade Secrets in his
possession or under his control.

 

6. Non-Competition Covenant. Employee agrees that commencing on the Separation
Date and continuing through December 31, 2003, he will not engage in the
Business or, own, manage, operate, control, or participate in, or have any
ownership interest in, or make loans to, or act

 

5



--------------------------------------------------------------------------------

as a guarantor, surety, or indemnitor for, or aid or advise as an employee,
director, officer, consultant or otherwise, whether directly or indirectly, any
enterprise (whether a sole proprietorship, partnership, corporation, firm, joint
venture, trust or other entity) which is engaged in the Business. This provision
shall not prohibit Employee form owning less than 5% of any publicly traded
shares of a company in the Business. In the event Employee desires to accept
employment, which he believes does or may breach any provision of this Section
6, he shall be entitled to request a waiver of the applicable provision. Such
waiver request shall be in writing addressed to the President and CEO of the
Company and shall contain all pertinent information regarding the potential
breach. It shall be in the Company’s sole discretion to grant the waiver and
terms thereof; provided, however, it is agreed that the granting of such waiver
shall not be unreasonably withheld.

 

7. Breach of Trade Secret and/or Non-Competition Covenants.

 

7.1 Employee agrees that the remedy at law for any breach by him of the
foregoing provisions of Sections 5 and 6 will be inadequate, and the Company
shall be entitled to both temporary and permanent injunctive relief (without
notice or bond) enforcing such provisions, in addition to any other remedy it
may have at law or in equity.

 

7.2 The covenants of Employee contained in Section 5 and 6 are separate and
independent of any other provisions hereof and shall survive the termination of
this Agreement.

 

7.3 Employee has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company, and he hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which otherwise would be unfair to the
Company, are fully required to protect the legitimate interest

 

6



--------------------------------------------------------------------------------

of the Company, and do not confer a benefit upon the Company disproportionate to
the detriment to Employee.

 

8. Release.

 

8.1 In consideration of the foregoing, the Company agrees not to initiate or
maintain any charges, complaints, claims, legal actions or grievances arising
out of or in conjunction with Employee’s employment with or separation from the
Company, or relating to any events occurring prior to the signing of this
Agreement. In further consideration of the foregoing, Company agrees to release
and forever discharge Employee from any and all claims, including, but not
limited to, demands, liability, obligations, damages, rights, costs, losses,
debts and expenses (including but not limited to attorneys’ fees), causes of
actions, or lawsuits based upon, related to, or arising out of his employment
with and separation from the Company, all, and only, with respect to any events,
whether known or unknown or suspect or unsuspected, occurring prior to the
signing of this Agreement. Notwithstanding the foregoing, the Company retains
all of its rights provided in this Agreement.

 

8.2 In consideration of the foregoing, Employee agrees not to initiate or
maintain any charges, complaints, claims, legal actions or grievances arising
out of or in conjunction with his previous employment with or separation from
the Company, including claims for severance pay, or relating to any events
occurring prior to the signing of this Agreement. Nothing contained herein shall
be construed to limit Employee’ rights pursuant to 29 USC Section 626(f)(4) and
the exercise of such rights shall have no force and effect on any other
provision set forth in this Agreement. In further consideration of the
foregoing, Employee agrees to release and forever discharge the Company and any
of its past, present or future affiliated companies, subsidiaries, divisions,
and any

 

7



--------------------------------------------------------------------------------

and all of the Company’s past, present and future officers, agents, directors,
representatives, employees, shareholders and, as applicable, their successors,
assigns, heirs and executors from any and all claims, including, but not limited
to, employment, re-employment, demands, liability, obligations, damages, rights,
costs, losses, debts and expenses (including but not limited to attorneys’
fees), causes of actions, or lawsuits based upon, related to, or arising out of
his employment with and separation from the Company, all, and only, with respect
to any events, whether known or unknown or suspect or unsuspected, occurring
prior to the signing of this Agreement. This Agreement not to sue includes, but
is not limited to:

 

claims, actions, causes of action or liabilities arising under Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended; Employee Retirement Income Security Act of 1974, as amended; the
Older Workers Benefits Protection Act, as amended; 42 U.S.C. Section 1981, as
amended; the Civil Rights Act of 1991, as amended; the Worker Adjustment and
Retraining Notification Act, as amended; the Rehabilitation Act of 1973, as
amended; the Americans with Disabilities Act, as amended; the Family and Medical
Leave Act, as amended; any state anti-discrimination, civil rights or human
rights laws, any other federal, state or municipal employment discrimination
statutes and decisional law including, but not limited to, claims based on age,
sex, attainment of benefit plan rights, race, religion, national origin, marital
status, sexual orientation, ancestry, harassment, parental status, handicap,
disability, retaliation, and veteran status, as well

 

8



--------------------------------------------------------------------------------

as claims for breach of contract, employee benefits, implied contract,
promissory estoppel, defamation, tort claims, and any common law claims
recognized now or later, including violations of public policy.

 

Notwithstanding anything contained in this Section 8.2, Employee retains all
rights provided to Employee in this Agreement. Notwithstanding the above, the
foregoing shall not apply to any claims to enforce rights that Employee may have
under any of the Company’s health, welfare, retirement, pension or incentive
plans, under any indemnification agreement between Employee and the Company,
under the Company’s indemnification by-laws, under the directors’ and officers’
liability coverage maintained by the Company, under Section 1701.13 (E) of the
Ohio Revised Code or under this Agreement.

 

9. Acknowledgement. Employee acknowledges that he has been given a period of at
least twenty-one (21) days within which to consider this Agreement prior to the
execution of it and that he has reviewed its terms and considered its effect,
including the foregoing release of claims. Employee also acknowledges that he
has been advised in writing to consult with an attorney prior to executing it.
Employee understands that for a period of seven (7) days following the execution
of this Agreement, he may revoke it, and that this Agreement shall not become
effective or enforceable until the revocation period of seven (7) days has
expired. Employee understands that in order to revoke this Agreement within this
seven (7) day time period he must provide written notice of that intention to
Michael D. Lundin, President and Chief Executive Officer of the Company so that
Mr. Lundin may actually and personally receive notice of the revocation.

 

9



--------------------------------------------------------------------------------

10. No Admission. It is agreed that the execution and/or implementation of this
Agreement does not in any way constitute or represent an admission of any kind
by the Company and/or by Employee.

 

11. Severability. The invalidity or unenforceability of any portion of this
Agreement shall not impair or affect the validity or enforceability of any other
portion of this Agreement, which shall remain in full force and effect.

 

12. Assignment. Employee shall not assign, transfer, pledge or encumber this
Agreement or any rights or obligations hereunder. The Company may assign or
transfer this Agreement to successor Company in the event of merger,
consolidation, reorganization or transfer or sale of all or substantially all of
the assets of the Company; provided, however, that in the case of any such
assignment or transfer, this Agreement shall be binding upon and inure to the
benefit of such transferee, which shall assume and perform all of the
obligations of the Company hereunder; provided further, however, that the
Company shall not be released of its obligations hereunder until fully
discharged to Employee as a result of an assignment or transfer of this
Agreement to the extent such obligations are not fulfilled by the assignee or
transferee.

 

13. Waiver. A waiver by either party of a breach of any provisions of this
Agreement shall not operate or be construed to be a waiver of any subsequent
breach.

 

14. Miscellaneous. This Agreement (a) shall be governed by and interpreted in
accordance with the laws of the State of Ohio, (b) shall not be modified except
in writing signed by the parties, (c) constitutes the entire understandings and
agreements (both oral and written), and (d) shall be binding upon and inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors and permitted assigns.

 

10



--------------------------------------------------------------------------------

15. Headings. The paragraph headings are for convenience only and shall not
affect the construction or interpretation of this Agreement.

 

READ BEFORE SIGNING

 

I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE PROVISIONS OF THIS SEPARATION
AGREEMENT AND RELEASE. THIS RELEASE INCLUDES CLAIMS OR RIGHTS AND ALLEGED CLAIMS
OR RIGHTS RELATING TO FEDERAL, STATE OR LOCAL LAWS PROHIBITING, EMPLOYMENT
DISCRIMINATION, WHETHER BASED ON AGE, SEX, RACE, COLOR NATIONAL ORIGIN,
RELIGION, HANDICAP OR MARITAL, PARENTAL OR VETERAN STATUS OR CLAIMS GROWING OUT
OF ANY LEGAL RESTRICTIONS ON THE COMPANY’S RIGHT TO TERMINATE ITS EMPLOYEES. I
HAVE NOT RELIED UPON ANY OTHER REPRESENTATION OR STATEMENT WRITTEN OR ORAL. I
HAVE HAD TIME TO CONSULT WITH AN ATTORNEY OR MY CHOICE PRIOR TO EXECUTING THIS
SEPARATION AGREEMENT AND RELEASE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts at the place and as of the date and year first above written.

 

EMPLOYEE:

/s/ Ronald J. Compiseno

--------------------------------------------------------------------------------

RONALD J. COMPISENO

 

COMPANY:

OGLEBAY NORTON COMPANY

OGLEBAY NORTON MANAGEMENT COMPANY

By:

 

/s/ Michael D. Lundin

--------------------------------------------------------------------------------

Title:

 

President and Chief Executive Officer

 

11